Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00204-CR

                                      Benito Aguilar GARZA, Jr.,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 10-05-13044-CR
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 16, 2014

DISMISSED FOR WANT OF PROSECUTION

           On June 17, 2014, we notified Appellant Benito Aguilar Garza, Jr. that the trial court clerk

filed a notification of late clerk’s record stating that the clerk’s record has not been filed because

(1) Appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the record,

and (2) Appellant is not entitled to appeal without paying the fee. We ordered Appellant to provide

written proof to this court on or before June 27, 2014, that either (1) the clerk’s fee has been paid

or arrangements have been made to pay the clerk’s fee; or (2) Appellant is entitled to appeal
                                                                                  04-14-00204-CR


without paying the clerk’s fee. We warned Appellant that if he failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. We, therefore, dismiss this

appeal for want of prosecution. See id. R. 37.3(b).


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-